COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-069-CV
 
  
THE 
BURLINGTON NORTHERN AND                                       APPELLANTS
SANTA 
FE RAILWAY COMPANY
AND 
LYNDEN AIR FREIGHT D/B/A SKYTRACK
  
V.
   
LYNDEN 
AIR FREIGHT D/B/A SKYTRACK                                  APPELLEES
AND 
THE BURLINGTON NORTHERN AND
SANTA 
FE RAILWAY COMPANY
 
 
----------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the unopposed motion of cross-appellant Lynden Air Freight d/b/a 
Skytrack to dismiss its cross appeal.  It is the court's opinion that the 
motion should be granted; therefore, we dismiss the appeal of cross-appellant 
Lynden Air Freight d/b/a Skytrack.  See TEX. R. APP. 
P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “The 
Burlington Northern and Santa Fe Railway Company v. Lynden Air Freight d/b/a 
Skytrack.”
        Costs 
of this appeal incurred by cross-appellant Lynden Air Freight d/b/a Skytrack 
shall be taxed against Lynden Air Freight d/b/a Skytrack, for which let 
execution issue.
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 11, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.